EXHIBIT 2.1 ASSET PURCHASE AGREEMENT BETWEEN SPBG FRANCHISING, INC. AND BREAD GARDEN FRANCHISING, INC. DATED SEPTEMBER 30, 2008 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into by and between SPBG Franchising, Inc., a British Columbia corporation, (the “Purchaser”), and Bread Garden Franchising, Inc., a British Columbia corporation (“Seller”), effective as of the 30th day of September 2008. RECITALS WHEREAS, Seller is in the business of franchising a restaurant concept known as Bread Garden Urban Cafes primarily in British Columbia, Canada (the “Business”); and WHEREAS, Purchaser is a wholly owned subsidiary of Spicy Pickle Franchising, Inc. (“SPFI”), a Colorado company that is in the business of franchising and operating Spicy Pickle Restaurants in the United States; and WHEREAS, the Seller leases the real property for the business premises subject to that original lease between Pacific Center Leaseholds Ltd. & Seller dated December 2, 2005 (the “Lease”); and WHEREAS, this Agreement contemplates a transaction in which the Purchaser desires to purchase, and the Seller desires to sell, all of the Assets, as defined below, of the Seller on the terms and subject to the conditions hereinafter set forth and in return for certain shares of SPFI common stock, and warrants; and WHEREAS, the Purchaser and Seller wish to make certain covenants, representations and warranties to each other in connection with the proposed purchase and sale, and to set forth the terms and conditions of the transaction. NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, and the mutual promises, covenants, representations, warranties and conditions hereinafter set forth, Purchaser and Seller hereby agree as follows: ARTICLE I Purchase and Sale of Assets 1.1 Purchase and Sale.On the terms and subject to the conditions set forth in this Agreement, at the Closing, the Seller shall sell, assign, transfer and deliver to the Purchaser and the Purchaser shall purchase from the Seller all of the right, title and interest of Seller in and to the following assets of the Seller (all of which assets of the Seller are hereinafter collectively referred to as the "Assets"): 1.1.1. Assets. Any and all of the Seller’s: SPBG Franchising/BGFI Asset Purchase Agreement - 1 a) right, title, and interests pertaining to any and all franchise agreements, including but not limited to those agreements listed in Exhibit 1.1.1(a) (“Franchise Agreements”); b) tangible personal property (including, but not limited to, fixed assets, machinery, equipment, inventory, fixtures, construction in progress, furniture, furnishings, supplies, materials, material handling equipment, implements, parts and tools that are owned by Seller and located at the Business and any and all advertising and marketing materials) and any and all other assets intended for use pursuant to the Business; including, but not limited to those assets described in Exhibit 1.1.1(b) attached hereto and incorporated herein by reference; c) Intellectual Property, as defined below, goodwill associated therewith, licenses and sublicenses granted and obtained with respect thereto, and rights thereunder, remedies against infringements thereof, and rights to protection of interests therein under the laws of all jurisdictions, including, but not limited to, the name Bread Garden Franchising, Inc. and the domain name bgfranchising.com; d) right, title, and interest in and related to the Bread Garden® concept, including but not limited to all right, title, and interest as acquired and amended through the following agreements between BG Franchising, Inc. and The Spectra Group of Great Restaurants, Inc., and as acquired and assigned by BG Franchising, Inc. to Bread Garden Franchising, Inc. through an Assignment and Assumption Agreement dated April 7, 2005: The Master Transaction Agreement, dated May 6, 2004, the Canadian Trade-Mark License Agreement, dated May 6, 2004, and the Settlement and Amendment Agreement, dated February 11, 2005 (the “Spectra Agreements”); e) books, records, ledgers, files, documents, correspondence, lists, plats, architectural plans, drawings, and specifications, creative materials, advertising and promotional materials, studies, reports, and other printed or written materials; f) accounts, notes and other receivables, securities, claims, deposits (the Purchaser shall reimburse the Seller for the amount of the lease deposit pursuant to Section 1.10 of this Agreement), prepayments, refunds, causes of action, choses in action, rights of recovery, rights of set off, and rights of recoupment (including any such item relating to the payment of Taxes); g) approvals, permits, licenses, orders, registrations, certificates, variances, and similar rights obtained from governments and governmental agencies; h) leasehold improvements (including but not limited to the interest in all plants, buildings, structures, fixtures, erections, improvements, easements, rights-of-way, spur tracks and other appurtenances that are owned by Seller and situated on, forming part of or intended for use at the Business); SPBG Franchising/BGFI Asset Purchase Agreement - 2 i) right and title under the Lease; and The Assets shall not include (i) the corporate charter, qualifications to conduct business as a foreign corporation, arrangements with registered agents relating to foreign qualifications, taxpayer and other identification numbers, seals, minute books, stock transfer books, blank stock certificates, and other documents relating to the organization, maintenance, and existence of the Seller as a corporation or (ii) any of the rights of the Seller under this Agreement (or under any side agreement between the Seller on the one hand and the Purchaser on the other hand entered into on or after the date of this Agreement). The term “Intellectual Property” means all of the following in any jurisdiction throughout the world: (a) all inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements thereto, and all patents, patent applications, and patent disclosures, together with all reissuances, continuations, continuations-in-part, revisions, extensions, and reexaminations thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade names, corporate names, Internet domain names and rights in telephone numbers, together with all translations, adaptations, derivations, and combinations thereof and including all goodwill associated therewith, and all applications, registrations, and renewals in connection therewith, (c) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (d) all mask works and all applications, registrations, and renewals in connection therewith, (e) all trade secrets and confidential business information (including ideas, research and development, know-how, formulas, recipes, compositions, preparation and production processes and techniques, technical data, designs, drawings, specifications, customer and supplier lists, pricing and cost information, and business and marketing plans and proposals), (f) all computer software (including source code, executable code, data, databases and related documentation), (g) all advertising and promotional materials, (h) all other proprietary rights, and (i) all copies and tangible embodiments thereof (in whatever form or medium). 1.1.2. Prior to or at the Closing, the Seller shall furnish the Purchaser with all of its information regarding the Seller’s prospective franchisees, investors, letters of intent, proposals, customer lists, and any other documents or leads in connection with the sale of franchisees, locations of cafes, or in any way related to the Business (collectively, “Business Dealings”).Exhibit 1.1.2 shall include a complete and correct list of all of the contact information as applicable regarding the Business Dealings and a general description related thereto.The Assets shall include an exclusive right for the Purchaser, including against the Seller, to any and all rights, title and interest related to the Business Dealings. SPBG Franchising/BGFI Asset Purchase Agreement -3 1.1.3. All of the Seller’s goodwill and copies of books, records, ledgers, files, documents, correspondence, lists, plats, architectural plans, drawings, and specifications, creative materials, advertising and promotional materials, studies, reports, and other printed or written materials, all of Seller’s employment and personnel records and any and all other records relating or pertaining to Seller’s Business including all sales records and similar data (hereinafter collectively referred to as the "Records"); the Seller shall deliver to the Purchaser copies of the Records within 5 (five) business days upon the written request of the Purchaser. 1.1.4. All of the Seller’s right and title in and to any agreements, contracts, indentures, mortgages, instruments, Security Interests, guaranties, and other similar arrangements as expressly described in Exhibit 1.1.4. 1.2 Purchase Price for the Assets; The Purchaser agrees to pay to the Seller at the Closing the following consideration (the “Purchase Price”): (i) 4,500,000 shares of common stock, $0.001 par value, of SPFI (“SPFI Stock”); (ii) Purchaser shall issue an additional 677,500 shares of common stock, $0.001 par value, of SPFI, which are not subject to the lock-up agreement pursuant to Section 1.7 of this Agreement (“Additional Shares”); (iii) five-year warrants to purchase 2,700,000 shares of SPFI common stock at 150% of the closing price of SPFI common stock on the date of the Closing (“SPFI Warrants”); and (iv) Purchaser shall issue additional five-year warrants to purchase 338,750 shares of SPFI common stock at $0.615 price per share, which are not subject to the lock-up agreement pursuant to Section 1.7 of this Agreement (“Additional Warrants”). The SPFI Warrants and the Additional Warrants shall be exercisable for five years, cannot be exercised cashless and must be exercised or will expire. 1.3 Liabilities of Seller.Anything contained in this Agreement to the contrary notwithstanding, the Seller shall be and remain solely liable and responsible for all debts, obligations, duties, and liabilities of the Seller and its Business, prior to the close of business, the day before the Closing Date (as defined in Section 5.1). The Purchaser does not and shall not assume, agree to pay or pay any debts, obligations, duties or liabilities of any nature of the Seller or its Business, regardless of whether any such debt, obligation, duties, tax or liability arises under any contract, agreement, practice, arrangement, statute, law, ordinance, SPBG Franchising/BGFI Asset Purchase Agreement - 4 rule, regulation or otherwise, and nothing in this Agreement or otherwise is intended or shall be construed to the contrary. 1.5 Present and Reasonably Equivalent Value.The transactions contemplated by this Agreement are intended by the parties to be a contemporaneous exchange between the Purchaser and the Seller and will be accomplished at Closing Date contemporaneously.The transactions contemplated by this Agreement represent a regularly conducted, non-collusive sale, and have been negotiated by the parties and their respective professional advisors in an arm's-length manner with due regard for the respective obligations of the parties and value of the assets transferred. 1.6 Removal of Assets.The Seller shall assemble by the time of Closing on the Closing Date and thereafter maintain or cause to be delivered to premises, where the Business is located, all of the Assets being purchased by the Purchaser. 1.7 Lock-up Agreement. As a principle part of the Purchaser’s inducement to participate in this Agreement, any or all shares of SPFI Stock and any and all SPFI Warrants shall be subject to the form of Lock-up Agreement attached as Exhibit 1.7. 1.8 Confidentiality.The Parties acknowledge that any information, material or documentation received or observed by it in relation to this Agreement or the transactions contemplated by this Agreement either before or after execution of this Agreement is confidential. The Purchaser will only use or disclose such confidential information in accordance with the provisions of the Personal Information Protection Act (British Columbia). The Purchaser shall take, and shall cause its employees, representatives and agents to take, all reasonable steps and precautions to protect and maintain the confidentiality of such information, materials and documentation; provided that the foregoing will not prevent the Purchaser from disclosing or making available to its accountants, professional advisors and bankers and other lenders, whether current or prospective, any such information, materials and documentation on a confidential basis for the purpose of carrying out the transactions contemplated by this Agreement. 1.9 Lease Deposit. The parties agree that, in addition to the Purchase Price, at the Closing the Purchaser shall reimburse the Seller for the lease deposit with respect to the Lease in the amounts of CDN $7,000.00. ARTICLE II Representation and Warranties of Seller The Seller represents and warrants to the Purchaser as follows: SPBG Franchising/BGFI Asset Purchase Agreement -5 2.1 Due Organization; Good Standing.Seller is a duly incorporated and validly existing company under the Business Corporations (British Columbia), validly existing and in good standing with respect to the filing of annual reports with the British Columbia Registrar of Companies.Seller has full right, power, and authority to own its properties and assets, and to carry on its business as now being conducted.Seller is duly licensed, qualified and authorized to do business as a limited company, and is in good standing in the jurisdiction in which the property and assets owned by it or the nature of the business conducted by it makes such licensing, qualification and authorization legally necessary. 2.2 Authority.Seller has all requisite power and authority to enter into this Agreement and to consummate the transactions contemplated hereby.The execution, acknowledgement and delivery of this Agreement by the Seller and the performance by the Seller of the transactions contemplated hereby have been duly and validly authorized by all necessary corporate and shareholder action.This Agreement has been duly executed, acknowledged and delivered by the Seller and represents the legal, valid and binding obligation of the Seller, enforceable against it in accordance with their terms, except as such enforcement may be affected by bankruptcy or insolvency laws and except with regard to the power of courts of equity to reform certain documents.No consent, approval, order or authorization of, or registration, declaration or filing with, any court, administrative agency or commission or other governmental authority or instrumentality, domestic or foreign is required by or with respect to Seller in connection with the execution and delivery of this Agreement or the consummation by Seller of the transactions contemplated hereby. 2.3 Agreement Not in Conflict with Other Instruments; Required Approvals Obtained. The execution, acknowledgement, sealing, delivery, and performance of this Agreement by the Seller, and the consummation of the transactions contemplated by this Agreement will not (i) violate or require any consent, approval, or filing under, (a) any common law, law, statute, ordinance, rule or regulation (collectively referred to throughout this Agreement as "Laws") of any federal, provincial, state or local government (collectively referred to throughout this Agreement as "Governments") or any agency, bureau, commission, instrumentality or judicial body of any Governments (collectively referred to throughout this Agreement as "Governmental Agencies"), or (b) any judgment, injunction, order, writ or decree of any court, arbitrator, Government or Governmental Agency by which the Seller or any of the Assets are bound; (ii) conflict with, require any consent, approval, or filing under, result in the breach or termination of any provision of, constitute a default under, or result in the creation of any claim, security interest, lien, charge, or encumbrance upon any of the Assets pursuant to, (a) the Seller’s Articles or Bylaws, (b) any indenture, mortgage, deed of trust, license, permit, approval, consent, franchise, lease, contract, or other instrument, document or agreement to which the Seller is a party or by which the Seller or any of the Assets is bound, or (c) any judgment, injunction, order, writ or decree of any court, arbitrator, Government or SPBG Franchising/BGFI Asset Purchase Agreement - 6 Governmental Agency by which the Seller or any of the Assets is bound; and all permits, licenses and authorizations of any Government or Governmental Agency required to be obtained prior to the Closing, shall have been obtained and shall be in full force and effect as of the Closing Date. 2.4 Books, Records and Financial Statements.Seller has made and will make available for inspection by the Purchaser within 5 (five) business days upon written request all the books and records of Seller pertaining to the Business.Such books, records and financial statements of Seller have been maintained in the ordinary course of business.All documents furnished or caused to be furnished to the Purchaser by Seller is and shall be true and correct copies, and there are no amendments or modifications thereto except as set forth in such documents.The books and records fairly and correctly set out and disclose in all material respects the financial position and condition, and all revenues, expenses and results of operations, of the Business and all material financial transactions of the Seller relating to any of the Assets or the Business have been accurately recorded in the books and records, all of which are under the exclusive ownership and direct control of the Seller (including all means of access thereto and therefrom) and the Seller has original or true copies of all such books and records in its possession. 2.5 Absence of Certain Changes or Events.Seller has conducted its business only in the ordinary course, and, as of the date of this Agreement, there has not been (i) any material adverse change, alone or in the aggregate, in the business, assets, liabilities, condition (financial or otherwise), results of operations or prospects of Seller since April 1, 2008; or (ii) any declaration, setting aside or payment of any dividend or other distribution (whether in cash, stock or property) with respect to any of Seller’s equity. 2.6 Absence of Liabilities.As of the Closing Date, Seller will have no liabilities or obligations past due of any nature or kind, known or unknown, whether accrued, absolute, contingent, or otherwise, including but not limited to liabilities or obligations for rent, services or supplies provided prior to Closing. 2.7 Litigation.Exhibit 2.7contains a complete and accurate listing and description of all current, pending and, to the knowledge of the Seller, threatened, actions, claims, demands, lawsuits, assessments, arbitrations, judgments, awards, decrees, orders, injunctions, prosecutions and investigations, and other proceedings, of, by, against, or relating to, the Seller, any of the Assets or the Business. There is no other suit, action or proceeding pending, or, to the knowledge of Seller, threatened against or affecting Seller which is reasonably likely to have a material adverse effect on Seller, nor is there any judgment, decree, injunction, rule or order of any Governmental Entity or arbitrator outstanding against Seller having, or which, insofar as reasonably can be foreseen, in the future could have, any such effect (“Other Litigation”).The Seller represents and warrants that there is no Other Litigation and shall indemnify the Purchaser from any and all potential liability of the Seller related to the litigation listed in Exhibit 2.7 and any liability of the Seller related to Other Litigation, pursuant to Section 6.8 of this Agreement. SPBG Franchising/BGFI Asset Purchase Agreement - 7 2.8 Compliance Directives: Except as disclosed in Exhibit 2.8, there is no outstanding compliance directive or work order relating to any of the Assets or the Business from any police or fire department, sanitation or health authority, environmental agency or any other Governmental Agency, nor does the Seller have notice that there is any matter under formal consideration by any such authority relating to the Seller, the Business or any of the Assets. 2.9 No Seizure. There is no appropriation, expropriation or seizure of any of the Assets that is pending or, to the knowledge of the Seller, that has been threatened. 2.10 Reviewable Transactions. The Seller did not acquire any of the Assets in a transaction that is reviewable under the Investment Canada Act (Canada) or that requires notice or is reviewable under the Competition Act (Canada). 2.11 Assets.Seller has good and marketable title to the Assets free and clear of all mortgages, liens, pledges, charges or encumbrances or other third party interests of any nature whatsoever. All of the Equipment is in good repair and good operating condition, fit for its intended purposes, and is adequate for the continuation of Seller’s business. 2.12 Lease and Leased Premises.The Lease is valid and subsisting and is in full force and effect and without amendment thereto. There are no other leases, agreements to lease or tenancy arrangements relating to real property to which the Seller is a party and which relate to the Business. The Seller has not previously assigned any of the Lease nor sublet its interest under the Lease. The Seller has not released any of the other parties to any of the Lease from the performance of any of their obligations thereunder. The Seller is not in breach of any of the terms of any of the Lease and the Seller is not aware of any of the other parties to the Lease being in breach of any of the terms thereof, and no event or condition has occurred which, either immediately or after notice or lapse of time or both, could give rise to the cancellation or termination of the Lease.The Seller has made a correct and complete copy of the Lease available to the Purchaser as set out in Exhibit 2.12. 2.13 Other Contracts. Seller represents that there are no other written or oral contracts, agreements, loan agreements, leases, mortgages or commitments (“Other Contracts”) to which and of the Seller is a party or may be bound.If such Other Contracts are in existence, they are valid and in full force and effect on the date hereof, and Seller has not violated any provision of, or committed or failed to perform any act which would constitute a default under the provisions of, any Other Contract. True and complete copies of all Other Contracts, together with all amendments thereto have been delivered to the Purchaser or made available for inspection prior to Closing. 2.14 Licenses, Permits.Seller owns or possesses for the construction and operation of the Business all material licenses, permits, consents, approvals, rights, waivers and other authorizations, governmental or otherwise (“Authorization”), which are SPBG Franchising/BGFI Asset Purchase Agreement - 8 necessary for it to conduct its business as now conducted.The Seller is not in material default, and has not received any notice of any claim of default, with respect to any such Authorization or any notice of any other claim or proceeding or threatened proceeding relating to any such Authorization or claimed lack of any necessary Authorization.Furthermore, the Seller represents and warrants that it is in compliance with any and all relevant regulations, laws, ordinances and codes with any and all government authorities that have appropriate jurisdiction, including but not limited to all health, zoning and fire codes.The Seller shall use its good faith and reasonable efforts to transfer all transferable Authorization to the Purchaser at or prior to the time of Closing. 2.15 Conduct of Business in Compliance with Regulatory and Contractual Requirements.Seller has conducted and is conducting its Business in compliance with all applicable laws of all governments and governmental agencies, including but not limited to all applicable franchise laws and regulations of any kind.Neither the real or personal properties owned, leased, operated or occupied by Seller, nor the use, operation or maintenance thereof, (i) violates any laws of any government or governmental agency, or (ii) violates any restrictive or similar covenant, agreement, commitment, understanding or arrangement. 2.16 Tax Matters. Seller has duly and timely filed or will by the Closing have duly and timely filed with all appropriate governmental agencies, all tax returns, information returns, and reports required to be filed by Seller.Except for accruals for payroll taxes payable, income taxes payable and deferred, and any other accrued taxes (collectively, “Accrued Taxes”), Seller has paid in full all taxes (including taxes withheld from employees’ salaries and other withholding taxes and obligations), interest, penalties, assessments and deficiencies owed by Seller to all taxing authorities. Complete and correct copies of (i) the income tax returns of Seller for Seller’s two fiscal years ending 2007, as filed by Seller with the Canada Revenue Agency (“CRA”) and all provincial taxing authorities (collectively, the “Returns”), (ii) all audit reports received by Seller during the last five years and issued by CRA or any provincial taxing authorities, and (iii) all consents and agreements entered into by Seller during the last two years with CRA or any provincial taxing authorities (collectively, the “Tax Agreements”) as received by Purchaser are collectively and incorporated by reference herein. All information reported on the Returns is true, accurate, and complete. All claims by CRA or any provincial taxing authorities for taxes due and payable by Seller have been paid by Seller. The provisions for the Accrued Taxes are adequate for the payment of all of Seller’s liabilities for unpaid taxes (whether or not disputed). Seller is not a party to, and is not aware of, any pending or threatened action, suit, proceeding, or assessment against it for the collection of taxes by any governmental agency. 2.17 Residency. The Seller is not a non-resident of Canada for the purposes of the Income Tax Act (Canada). SPBG Franchising/BGFI Asset Purchase Agreement - 9 2.18 GST. The Seller is a registrant for purposes of Part IX of the Excise Tax Act (Canada), and the Seller’s registration number is [number], and for the purposes of the Excise Tax Act (Canada) the Assets constitute a business or part of a business and represent all or substantially all of the property that can reasonably be regarded as being necessary for the Purchaser to be capable of carrying on the Business or part of the Business as a business. 2.19 Environmental Matters. To the best of the Seller’s knowledge, all real and leased property subject to this Agreement is free of any hazardous material and any harmful chemical or physical conditions and is free of any environmental contamination of any nature. 2.20 Employment Issues. Seller is not in violation of any applicable equal employment opportunity, wage and hour, or any other Laws of any Government or Governmental Agency relating to employment; there are no active, pending, or threatened administrative or judicial proceedings under any Laws of any Government or Governmental Agency; there are no claims, charges, and employment related suits or controversies which have occurred within the last 10 years or are presently pending or threatened under any employment related Laws of any Government or Governmental Agency; and the Seller is not subject to any judgments, decrees, conciliation agreements and settlement agreements concerning employment related matters. The Seller has not entered into any employment agreements with any of its employees, and all employees may be terminated at will; there is no contractual obligation or special termination or severance arrangement in respect of any of Seller’s employees; and there is no provision of any agreement or arrangement with any of the Seller’s employees, or any other legal or contractual requirement, which would obligate the Seller to require the Purchaser of the Assets to employ any of the Seller’s employees. The Seller has paid all wages, bonuses, commissions and other benefits and sums due (and all required taxes, insurance, social security and withholding thereon), including all accrued vacation, accrued sick leave, accrued benefits and accrued payments (and pro rata accruals for a portion of a year) to its employees. All assessments which are due or overdue and payable under the Workers’ Compensation Act (British Columbia) in relation to the Business have been paid and there are no outstanding assessments which are due or overdue and payable but unpaid.
